FILED
                                                                   OCTOBER 20, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

In the Matter of the Parentage of              )
                                               )      No. 36722-3-III
NICHOLAS J. DENNIS,                            )
                                               )
                     Appellant,                )
                                               )
       v.                                      )      UNPUBLISHED OPINION
                                               )
MEGAN G. YATES,                                )
                                               )
                     Respondent.               )

       KORSMO, A.C.J. — Nicholas Dennis appeals from an award of attorney fees

following the entry of a parenting plan developed at mediation. We affirm the award, but

decline to grant additional fees on appeal.1

                               PROCEDURAL HISTORY

       The parties to this paternity action operated under temporary parenting plans while

awaiting trial. The father, Mr. Dennis, was permitted visitation supervised by Fulcrum

Dispute Resolution Clinic. Both parties were represented by counsel.



       1
         We also deny the respondent’s motion to strike the supplemental clerk’s papers
filed by appellant. Only dispositive motions may be filed in a brief. RAP 10.4(d).
Although the motion appears meritorious, it was not dispositive of the case and,
therefore, needed to be filed as a motion for consideration by our clerk or commissioner.
No. 36722-3-III
Dennis v. Yates


       Mr. Dennis desired to mediate the case through Fulcrum with the mother,

respondent Megan Yates, and without his counsel. Fulcrum policy required that the

attorney acknowledge in writing that a client was mediating without counsel and had

authority to enter into a settlement without counsel’s approval. Dennis’s attorney

acknowledged that his client would be mediating without him, but said nothing about his

client’s authority to settle the case.

       Dennis and his brother attended the mediation with Yates and her attorney.

Although Dennis later indicated his belief that Yates’s attorney would not be present, he

nonetheless continued with the mediation despite learning that counsel was assisting

Yates. The parties reached and signed an agreement. The parenting plan made Yates the

custodian of their child. Dennis was permitted weekly supervised visitation through his

brother and was not permitted to seek removal of the supervision requirement until

evaluation(s) and any treatment had been completed.2 The agreement “reserved” the

question of future additional restrictions on the visitation or decision-making authority.

       Dennis’ attorney advised that he would not sign the parenting plan, believing it

one-sided and void for imposing limitations on the father’s visitation while reserving

findings supporting the limitations. Yates then moved to enforce it. She also asked for




       2
         A court commissioner earlier had entered orders imposing these requirements;
the details are not relevant to this action.

                                             2
No. 36722-3-III
Dennis v. Yates


an attorney fee award based on intransigence due to the need to litigate the agreement. In

response, Dennis stated his personal belief that Yates would be present without counsel

and that his counsel had to agree to any plan. Counsel for Dennis likewise expressed his

belief that the mediation involved only the parties and that counsel would not be present

for either side.

       The trial court heard the motion to enforce the agreement. Concluding that there

was no evidence that Dennis did not understand the material terms of the agreement, the

court ruled that it was enforceable and entered the parenting plan. The court also granted

attorney fees to Yates. The subsequent order granted $1,600 in attorney fees, but does

not state the legal or factual basis for the award.

       Mr. Dennis timely appealed to this court. A panel considered the appeal without

conducting oral argument.

                                         ANALYSIS

       Mr. Dennis argues that the attorney fee sanction for enforcing the CR 2A

agreement was unfair due to the circumstances argued to the trial court, primarily

blaming opposing counsel for misleading Dennis and his counsel. Ms. Yates seeks

attorney fees on appeal due to continued intransigence of Mr. Dennis. We reject his

argument and decline her request.




                                               3
No. 36722-3-III
Dennis v. Yates


       Appellate courts review a trial court’s decision to enforce a settlement agreement

for abuse of discretion. Morris v. Maks, 69 Wash. App. 865, 868, 850 P.2d 1357 (1993).

Likewise, we review attorney fee awards for abuse of discretion. In re Marriage of

Crosetto, 82 Wash. App. 545, 563, 918 P.2d 954 (1996). Discretion is abuse when it is

exercised on untenable grounds or for untenable reasons. State ex rel. Carroll v. Junker,

79 Wash. 2d 12, 26, 482 P.2d 775 (1971).

       Contract law principles govern construction of settlement agreements. Morris, 69
Wash. App. at 868. The authority to enforce a settlement agreement is based in CR 2A and

RCW 2.44.010. Morris, 69 Wash. App. at 868. The general rule is that a settlement

agreement must either be acknowledged in court or be in a signed writing. Id. at 868-

869. Even if the parties anticipate a later formalized agreement, evidence may establish a

binding preliminary agreement based on the extent the parties agreed to the subject

matter, whether the present writing establishes the key terms, and if the parties anticipate

the agreement be binding before the formalized contract. Loewi v. Long, 76 Wash. 480,

484, 136 P. 673 (1913). If the party disputing the settlement agreement fails to

demonstrate that the parties did not intend to be bound by the agreement until the

formalized document was prepared, the court may enforce the settlement agreement.

Morris, 69 Wash. App. at 872.




                                             4
No. 36722-3-III
Dennis v. Yates


       Here, the parties do not dispute these governing principles. Rather, Mr. Dennis

argues in essence that the CR 2A agreement was the product of fraud or misconduct. The

record does not bear out that contention, but, more importantly, the trial court did not find

any such misbehavior. Instead, the trial court focused on the appropriate principles of

law noted above and concluded that Mr. Dennis understood the contents of the parenting

plan to which he was agreeing.

       Mr. Dennis does not genuinely contest those findings, but, instead, focuses on the

manner in which the agreement was reached rather than the agreement itself. The

primary problem with that approach is that the father did not establish his case before the

trial judge. The trial court did not find that any misconduct occurred, and that the

objective evidence supported the trial court. The mother’s counsel never stated she

would not attend the mediation, nor did any communication from Fulcrum suggest that

the mother was proceeding without her attorney. Moreover, the attorney never

communicated directly with Mr. Dennis during mediation and did not mislead him about

terms of the agreement.

       The record establishes why father’s counsel believed mother’s attorney would not

be present, but it does not objectively establish that she was not going to be present. Mr.

Dennis’ mistaken belief did not undercut the agreement he reached.




                                             5
No. 36722-3-III
Dennis v. Yates


       A court may award attorney’s fees when a party is intransigent at trial, which

includes “foot-dragging, obstructing, filing unnecessary or frivolous motions, refusing to

cooperate with the opposing party, noncompliance with discovery requests, and any other

conduct that makes the proceeding unduly difficult or costly.” Wixom v. Wixom, 190 Wn.

App. 719, 725, 360 P.3d 960 (2015). Intransigence was the basis for Yates’ request for

an award of fees in the trial court. Although the trial court’s order does not expressly

state the basis for awarding fees, there was no other basis for the fee award identified in

the record. We presume the trial court acted on the basis of the request. In re Marriage

of Greenlee, 65 Wash. App. 703, 708-709, 829 P.2d 1120 (1992).

       The trial court had tenable reasons for concluding that Dennis engaged in conduct

that made “the proceeding unduly difficult or costly.” He requested the mediation and

then reached an agreement on an appropriate parenting plan, only to renege almost

immediately. That forced Yates to spend time on court proceedings to enforce the

agreement. This was a textbook example of intransigent behavior. Greenlee, 65 Wn.

App. at 708-710. The trial court did not abuse its discretion by awarding fees.

       Yates also requests that we award fees for continuing the intransigence on appeal.

Although we recognize our ability to do so, we decline her request. We believe this

appeal was motivated more by the perceived injustice of the process below—misguided

though that belief is—than it was for the purposes of delay or expense to Ms. Yates.



                                              6
No. 36722-3-III
Dennis v. Yates


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                             _________________________________
                                                     Korsmo, A.C.J.
WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Siddoway, J.




                                            7